139 S.W.3d 267 (2004)
Samantha G. O'KEEFE, et al., Appellants,
v.
MERRILL LYNCH & CO., INC., et al., Respondents.
No. WD 63077.
Missouri Court of Appeals, Western District.
July 27, 2004.
James Timothy Wiglesworth, Overland Park, KS, for Appellant.
Allison Marie Murdock, Kansas City, MO, for Respondent.
Before RONALD R. HOLLIGER, P.J., ROBERT G. ULRICH, and JAMES M. SMART, JR., JJ.

ORDER
PER CURIAM.
Samantha O'Keefe, and others, appeal the circuit court's grant of summary judgment in favor of Merrill Lynch & Co., and others, and the dismissal of Merrill Lynch with prejudice. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).